                  UNITED STATES DISTRICT COURT
                    DISTRICT OF MASSACHUSETTS


___________________________________
                                   )
CLAUDE MARY LUISTILUS BONNET,      )
                                   )
               Petitioner,         )
                                   )
v.                                 )      Civil Action
                                   )      No. 19-10417-PBS
YOLANDA SMITH, Superintendent of   )
Suffolk County Department of       )
Corrections,                       )
                                   )
               Respondent.         )
___________________________________)



                      MEMORANDUM AND ORDER

                          July 23, 2019

Saris, C.J.

                          INTRODUCTION

     Detained by U.S. Immigration and Customs Enforcement

(“ICE”) under 8 U.S.C. § 1226(c) since April 2018, Petitioner

Claude Mary Luistilus Bonnet petitions for a writ of habeas

corpus ordering his release or, in the alternative, a bond

hearing either before this Court or an immigration judge.

Petitioner argues that his fifteen-month detention has become

unreasonably prolonged in violation of the Due Process Clause of

the Fifth Amendment. The Government has moved to dismiss or stay

the habeas petition. Petitioner is a member of the Reid class of


                                1
§ 1226(c) detainees for whom this Court recently issued a

permanent injunction and declaratory judgment. See Reid v.

Donelan, -- F. Supp. 3d --, 2019 WL 2959085 (D. Mass. 2019). The

Court assumes familiarity with that decision, which binds both

parties.

     After hearing, the Court ALLOWS the petition for a writ of

habeas corpus (Docket No. 1) insofar as Petitioner requests a

bond hearing and DENIES the Government’s motion to stay or

dismiss the complaint (Docket No. 15).

                FACTUAL AND PROCEDURAL BACKGROUND

     Petitioner, born in Haiti in 1983, entered the United

States as a lawful permanent resident on March 3, 1999 and moved

in with his mother in Massachusetts. Petitioner left Haiti

believing his safety was imperiled because his uncle had served

as a captain in the Haitian Army and vocally opposed a violent

paramilitary group. He enrolled at Cambridge Rindge and Latin

School and then Massachusetts Bay Community College. Between

2010 and 2018, he worked as a warehouse worker and package

handler.

     Petitioner was convicted on at least four occasions between

2015 and 2018 for a variety of crimes, mostly drug possession

and minor driving-related offenses. Most relevant here, he

pleaded guilty on December 11, 2017 to possession of a dangerous

weapon (a knife), possession with intent to distribute a Class B

                                2
controlled substance, eight counts of possession with intent to

distribute a Class E controlled substance, and operating a

vehicle with a suspended license and registration. Sentenced to

six months in the Worcester County Jail, he served four months.

In 2018, Petitioner also pleaded guilty to possession of a Class

B controlled substance, subsequent offense.

     While at the Worcester County Jail, Petitioner received a

Notice to Appear (“NTA”) from the Department of Homeland

Security charging him as removable pursuant to 8 U.S.C.

§ 1227(a)(2)(A)(iii) (controlled substance offenses) and

§ 1227(a)(2)(B)(i) (aggravated felonies) based on his December

2017 conviction for possession with intent to distribute a Class

E controlled substance (Clonazepam). Immediately after serving

his criminal sentence, he was taken into ICE custody on April

23, 2018 and transferred to the Suffolk County House of

Corrections. Because of his charges of removability, ICE has

detained him pursuant to 8 U.S.C. § 1226(c) without a bond

hearing.

     The Immigration Judge (“IJ”) continued Petitioner’s removal

proceedings for three weeks between May 8 and May 29, 2018 so

that he could secure legal representation. The IJ also provided

Petitioner with a Convention Against Torture (“CAT”)

application. Petitioner appeared at the May 29 hearing with an

attorney, who requested another week-long continuance. On June

                                3
5, the IJ scheduled a hearing on Petitioner’s CAT application

for June 28. On June 28, the IJ continued Petitioner’s case

until July 13 due to previously scheduled matters on his docket.

     At the July 13 hearing, the IJ denied Petitioner’s request

for another continuance. Instead, the IJ found Petitioner

removable and denied his CAT application. Petitioner appealed

the decision to the Board of Immigration Appeals (“BIA”).

     Petitioner also filed a motion in state court on July 16 to

withdraw his guilty plea on four of the twelve counts of his

2017 conviction. On October 22, the state court granted

Petitioner’s motion for two of the counts —- possession with

intent to distribute a Class E controlled substance (Clonazepam)

and possession with intent to distribute a Class E controlled

substance (Lorazepam) –- because the prosecutor recited an

insufficient factual basis for the plea. Because the state court

vacated the Clonazepam conviction that served as the predicate

for the charges of removability on Petitioner’s NTA, the BIA

granted Petitioner’s unopposed motion to remand to the IJ on

December 6. A month later, ICE requested a hearing before the

IJ, which was scheduled for January 30, 2019.

     At the January 30 hearing, the IJ granted ICE a week-long

continuance to file a new NTA. On February 6, ICE served

Petitioner with a new NTA charging him again as removable for a

controlled substance offense and aggravated felony as a result

                                4
of his conviction for possession with intent to distribute a

Class B controlled substance (Suboxone). Claiming that ICE filed

the incorrect documents in support of its additional charge,

Petitioner immediately moved to terminate his removal

proceedings. On February 20, ICE provided Petitioner with the

correct documents, and the IJ sustained the charge of

removability.

     The IJ also granted Petitioner a continuance to submit new

evidence for an amended CAT application and scheduled a hearing

for April 9. In his amended application, Petitioner claimed he

would face torture if removed to Haiti because his family’s

political affiliation would make him a target for violence and

his criminal record would subject him to torture during punitive

detention upon repatriation. Petitioner cited the murder of his

sister and uncle, both of which he claims occurred because of

the family’s political affiliations. After holding a merits

hearing on April 9, the IJ denied Petitioner’s amended CAT

application on May 3. Petitioner filed a timely appeal to the

BIA two weeks later.

     While he was preparing his amended CAT application,

Petitioner filed a petition for a writ of habeas corpus that

challenged his mandatory detention without a bond hearing under

§ 1226(c) in this Court on March 6, 2019. The Government moved



                                5
to dismiss or stay the petition on April 10. At present,

Petitioner has been held in ICE custody for fifteen months.

                           DISCUSSION

I.   Legal Standard

     Pursuant to 8 U.S.C. § 1226(c), the Government “shall take

into custody any alien” deemed inadmissible or deportable based

on criminal convictions such as the aggravated felonies and

controlled substance offenses enumerated in 8 U.S.C.

§ 1227(a)(2)(A)(iii) and § 1227(a)(2)(B)(i). 8 U.S.C.

§ 1226(c)(1); Reid, 2019 WL 2959085, at *4. Once subject to

mandatory detention during removal proceedings, criminal aliens

are not entitled to a bond hearing. See Jennings v. Rodriguez,

138 S. Ct. 830, 851 (2018). Petitioner concedes that his

predicate conviction qualifies as an aggravated felony and

controlled substance offense that triggers mandatory detention

under § 1226(c).

     Having been detained by ICE under § 1226(c) for fifteen

months, Petitioner argues he is entitled to a bond hearing on

due process grounds. In Reid, this Court held that “mandatory

detention without a bond hearing under 8 U.S.C. § 1226(c)

violates due process when the detention becomes unreasonably

prolonged in relation to its purpose in ensuring the removal of

deportable criminal aliens.” 2019 WL 2959085, at *16. To

determine whether due process entitles an alien subject to

                                6
mandatory detention to a bond hearing, the Court applies an

individualized reasonableness test based on factors related to

the length and circumstances of detention. See id. at *1. The

length of the detention is the most important factor, and

mandatory detention exceeding one year is presumptively

unreasonable absent dilatory tactics by the alien. Id. The Court

also considers “the foreseeability of proceedings concluding in

the near future (or the likely duration of future detention);

the period of the detention compared to the criminal sentence;

the promptness (or delay) of the immigration authorities or the

detainee; and the likelihood that the proceedings will culminate

in a final removal order.” Id. at *9 (quoting Reid v. Donelan,

819 F.3d 486, 500 (1st Cir. 2016)).

II.   Analysis

      First, with respect to the most important factor, the total

length of detention, Petitioner has been held in ICE custody for

fifteen months. Because removal proceedings last longer than one

year for only around five percent of § 1226(c) detainees in the

region, the length of Petitioner’s detention is presumptively

unreasonable. See Reid, 2019 WL 2959085, at *9; see also De

Oliveira Viegas v. Green, 370 F. Supp. 3d 443, 448 (D.N.J. 2019)

(finding detention of fifteen months sufficient to trigger due

process concerns); Portillo v. Hott, 322 F. Supp. 3d 698, 707-08

(E.D. Va. 2018) (ruling that a fourteen-month detention was

                                 7
unreasonably prolonged and weighed heavily in favor of a bond

hearing).

     Second, there is no evidence that either party unreasonably

delayed the proceedings in bad faith or with dilatory tactics.

Petitioner reasonably sought more time to procure legal counsel

and challenge the accuracy of the documents submitted by ICE to

support the new charges of removability. These motions caused

delay of about six weeks.

     The Government itself delayed the proceedings by several

months following the October 22, 2018 vacatur of the conviction

that appeared on Petitioner’s original NTA. The record does not

indicate when Petitioner moved to remand his case from the BIA

to the IJ, however, so the Court cannot conclude that the

Government unreasonably delayed the remand. The BIA’s December 6

remand order permitted the IJ to solicit additional evidence

necessary to resolve the matter fully. Although ICE did not file

an amended NTA until February 2, 2019, this delay of two months

after the remand was not unreasonable in light of the messy,

hard-to-read state court docket. Because both sides caused only

reasonable delay, this factor does not favor either party.

     Third, proceedings are not likely to conclude in the near

future because Petitioner has recently appealed the denial of

his application for CAT relief. Petitioner claims he will likely

face torture or death upon repatriation given his criminal

                                8
record, especially in light of his family’s political

allegiances in Haiti. He has a plausible argument on appeal. See

Compere v. Nielsen, 358 F. Supp. 3d 170, 175-76, 181-82 (D.N.H.

2019) (staying an alien’s removal to Haiti and finding plausible

a similar CAT claim), appeal docketed, No. 19-1303 (1st Cir.

Mar. 27, 2019); see also Hernandez v. Decker, No. 18-CV-5026

(ALC), 2018 WL 3579108, at *9-10 (S.D.N.Y. July 25, 2018)

(ordering a bond hearing in part because the alien’s arguments

against removal were “not frivolous”). This factor weighs in

favor of Petitioner.

     Fourth, Petitioner’s fifteen-month immigration detention

has already greatly surpassed the four months he spent in the

Worcester County Jail for his underlying criminal conviction.

See Portillo, 322 F. Supp. 3d at 708-09 (ordering a bond hearing

where the alien served just over one month in prison for his

criminal conviction compared to fourteen months in immigration

detention); Sajous v. Decker, No. 18-CV-2447 (AJN), 2018 WL

2357266, at *3, *11-12. (S.D.N.Y. May 23, 2018) (same where the

alien served two one-month criminal sentences compared to eight

months in immigration detention), appeal dismissed, No. 18-2591

(2d Cir. May 7, 2019). This factor also favors Petitioner.

     Fifth, the Court finds that there is a significant

likelihood the proceedings will culminate in a final removal



                                9
order against Petitioner since the IJ has already rejected his

CAT application. This factor weighs in favor of the Government.

     Based on these factors, particularly the length of time he

has already been in immigration detention, the Court concludes

that Petitioner’s mandatory detention has become unreasonably

prolonged in violation of due process and he is entitled to a

bond hearing.

                              ORDER

     For the foregoing reasons, the Court ALLOWS the petition

for a writ of habeas corpus (Docket No. 1) and orders the

Government to conduct a bond hearing within seven calendar days

of this order. The Court DENIES the Government’s motion to stay

or dismiss the complaint (Docket No. 15).

SO ORDERED.



                               /s/ Patti B. Saris       .
                              HON. PATTI B. SARIS
                              Chief U.S. District Judge




                               10
